 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                   No. 2:17-cv-1884 TLN DB P
12                       Plaintiff,
13           v.                                         ORDER
14    ROMERO, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983.

18   Plaintiff alleges defendants subjected him to excessive force and were deliberately indifferent to

19   his medical needs in violation of the Eighth Amendment. Before the court are plaintiff’s requests

20   for: (1) an extension of time to file an opposition to the pending motion for summary judgment,

21   (2) discovery, and (3) a court order permitting him to communicate with prisoner witnesses.

22   Defendants filed an opposition to the discovery requests and plaintiff filed a reply.

23          In his reply, plaintiff points out that Exhibit C to the Declaration of N. Difuntorum,

24   submitted in support of defendants’ summary judgment motion, is incorrect. This court agrees.

25   N. Difuntorum identifies the exhibit as a copy of “a redacted TeleStaff report that was generated

26   to show the staff members who worked in Facility A during third watch (2:00 p.m. to 10:00 p.m.)

27   on March 6, 2015.” However, as plaintiff points out, the date on the report is March 9, 2015 not

28   ////
                                                        1
 1   March 6, 2015. To permit this court to fully consider plaintiff’s requests, this court will give

 2   defendants an opportunity to correct this error.

 3            Accordingly, IT IS HEREBY ORDERED that within ten (10) days of the date of this

 4   order, defendants shall provide a revised or supplemental declaration of N. Difuntorum with the

 5   March 6, 2015 TeleStaff report for Facility A during third watch.

 6   Dated: March 16, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18   DLB:9
     DB/prisoner-civil rights/will1884.msj oppo supp
19

20
21

22

23

24

25

26
27

28
                                                        2
